ORDER
PER CURIAM:
On February 24, 2004, attorney Lawrence R. Morton (respondent) was suspended from the practice of law in the Commonwealth of Virginia for a period of two years, commencing on April 1, 2004, pursuant to an agreed disposition accepted by the Virginia State Bar Disciplinary Board. The suspension was based on the respondent’s violation of four of the Virginia Rules of Professional Conduct growing out of 'a 2002 60-day suspension from the practice of law in Virginia on the ground of professional misconduct.
The Court notes that, pursuant to Rule 4(c) of the Court’s Rules of Admission and Practice (Rules), the respondent was obligated to advise this Court of the suspension, which is a public discipline for professional misconduct, not later than ten days after its occurrence; thus, the deadline for notification was April 11, 2004. The Court has .not received any such communication from the respondent. Additionally, respondent failed to notify the Court of the 2002 suspension; such notice was required by Rule 11 of the previous version of the Rules.
Under Rule 7(a)(2) of the Rules, another government entity’s final adjudication that an attorney has been guilty of misconduct is conclusive proof of such misconduct for purposes of a disciplinary proceeding in this Court, unless the respondent demonstrates, or the Court is satisfied, that there is an infirmity in such adjudication under the criteria of subparagraphs (A)-(C) of that Rule. Pursuant to Rule 7(d)(2)(B), the respondent was ordered to show cause why he should not be suspended from practice before-this Court for a period to run concurrently with his suspension in Virginia plus six (6) months for his failure to notify the Court as required by Rule 4(c); he was advised that a failure to respond would be deemed consent to the imposition of the proposed discipline. The respondent has not responded to the show *159cause order. Accordingly, pursuant to Rule 7(d)(3)(B), it is
ORDERED that attorney Lawrence R. Morton is suspended from practice before this Court until October 1, 2006. Reinstatement thereafter will be in accordance with Rule 11(a)(2) (concurrent suspensions).